The National Protective Association of Steam Fitters and Helpers is a domestic corporation, organized to furnish competent steam fitters and helpers in all branches to the general public, to protect its members in the pursuit of that business and for other purposes. The plaintiff Charles McQueed is a member of that corporation, and sues for the benefit of himself and his fellow-members. The defendant O'Brien is the president of the Board of Delegates; the defendant Duff is the treasurer of the Enterprise Association of Steam Fitters; the defendant Mallaney is the treasurer of the Progress Association of Steam Fitters and Helpers; the defendant Cumming is an officer known as the walking delegate of the Enterprise Association; the defendant Nugent is the walking delegate of the Progress Association, and both Cumming and Nugent are ex-officio members of the board of delegates. Each of these associations is unincorporated and consists of more than seven members.
This action was brought to restrain the defendants from preventing the employment of the plaintiff corporation or its members, and from coercing their discharge by any employer through threats, strikes or otherwise, and to recover damages with other relief.
The issues joined by the answers of the several defendants were tried at Special Term. The trial justice adopted the short form of decision, but in stating the grounds upon which he proceeded, found specifically "that the defendants have entered into a combination which in effect prevents and will continue to prevent the plaintiff McQueed, and the other members of the plaintiff association from working at his or their trade in the city of New York; * * * that the defendant Cumming threatened to cause a general strike against the plaintiff association and against the plaintiff McQueed wherever he found them at work, and that he would not allow them to work at any job in the city of New York, except some small jobs where the men of the Enterprise Association were not employed, and that he and the defendant Nugent threatened to drive the plaintiff association out of *Page 337 
existence; * * * that the defendants Cumming and Nugent, while acting in their capacity of walking delegates for their respective associations and members of the Board of Delegates, caused the plaintiff McQueed and other members of the plaintiff association to be discharged by their employers from various places of work upon buildings in the course of erection by (naming three different employers who were erecting buildings at different places in the boroughs of Brooklyn and Manhattan), by threatening the said employers that if they did not discharge the members of the plaintiff association and employ the members of the Enterprise Progress Association in their stead, the said walking delegates would cause a general strike of all men of other trades employed on said buildings, and that the defendant Cumming as such walking delegate did cause strikes * * * in order to prevent the members of the plaintiff association from continuing with the work they were doing at the time the strike was ordered, and that the said employers by reason of said threats and the acts of the defendants Cumming and Nugent, discharged the members of the plaintiff association * * * and employed the members of the Enterprise and Progress Association in their stead * * *; that the threats made by the defendants and the acts of said walking delegates in causing the discharge of the members of the plaintiff association by means of threats of a general strike of other workingmen, constituted an illegal combination and conspiracy, injured the plaintiff association in its business, deprived its members of employment and an opportunity to labor, prevented them from earning their livelihood in their trade or business * * *."
A judgment was directed and entered restraining the defendants from "preventing the work, business or employment of the plaintiff corporation or any of its members in the city of New York or elsewhere, and from coercing or obtaining by command, threats, strikes or otherwise, the dismissal or discharge by any employer, contractor or owner, of the members of the plaintiff corporation, or the plaintiff McQueed, or any or either of them from their work, employment or business, *Page 338 
or in anywise interfering with the lawful business or work of the plaintiff corporation or of its members. But the defendants are not, nor is any one of them, enjoined and restrained from refusing to work with the plaintiff or any member of the plaintiff corporation."
The Appellate Division, according to its order, which is the only evidence of its action that we can consider, did not reverse upon a question of fact, and a reversal upon the law only is an affirmance of the facts found, which are thus placed beyond our control, as there was some evidence to support the findings. (People v. Adirondack Railway Company, 160 N.Y. 225, 235; Code Civ. Pro. § 1338.)
Thus we have before us a controversy, not between employer and employee, but between different labor organizations, wherein one seeks to restrain the others from driving its members out of business and absolutely preventing them from earning a living by working at their trade, through threats, made to the common employer of members of all the organizations, to destroy his business unless he discharged the plaintiff's members from his employment.
The primary question is whether the action of the defendants was unlawful, for a lawful act, done in a lawful manner, cannot cause actionable injury. It is not the duty of one man to work for another unless he has agreed to, and if he has so agreed, but for no fixed period, either may end the contract whenever he chooses. The one may work, or refuse to work, at will, and the other may hire or discharge at will. The terms of employment are subject to mutual agreement, without let or hindrance from any one. If the terms do not suit, or the employer does not please, the right to quit is absolute, and no one may demand a reason therefor. Whatever one man may do alone he may do in combination with others, provided they have no unlawful object in view. Mere numbers do not ordinarily affect the quality of the act.
Workingmen have the right to organize for the purpose of securing higher wages, shorter hours of labor or improving their relations with their employers. They have the right to *Page 339 
strike, that is, to cease working in a body by pre-arrangement until a grievance is redressed, provided the object is not to gratify malice or inflict injury upon others, but to secure better terms of employment for themselves. A peaceable and orderly strike, not to harm others but to improve their own condition, is not a violation of law. They have the right to go farther and to solicit and persuade others, who do not belong to their organization and are employed for no fixed period, to quit work also, unless the common employer of all assents to lawful conditions, designed to improve their material welfare. They have no right, however, through the exercise of coercion, to prevent others from working. When persuasion ends and pressure begins the law is violated, for that is a trespass upon the rights of others and is expressly forbidden by statute. (Penal Code, § 168.) They have no right, by force, threats or intimidation, to prevent members of another labor organization from working, or a contractor from hiring them, or continuing them in his employment. They may not threaten to cripple his business unless he will discharge them, for that infringes upon liberty of action and violates the right which every man has to conduct his business as he sees fit, or to work for whom and on what terms he pleases. Their labor is their property to do with as they choose, but the labor of others is their property in turn and is entitled to protection against wrongful interference. Both may do what they please with their own, but neither may coerce another into doing what he does not wish to with his own. The defendant associations made their own rules and regulations, and the plaintiff corporation did the same. Neither was entitled to any exclusive privilege, but both had equal rights according to law. The defendants could not drive the plaintiff's members from the labor market absolutely, and the plaintiff could not drive the defendant's members therefrom. The members of each organization had the right to follow their chosen calling without unwarrantable interference from others. Public policy requires that the wages of labor should be regulated by the law of competition *Page 340 
and of supply and demand, the same as the sale of food or clothing. Any combination to restrain "the free pursuit in this state of any lawful business," in order "to create or maintain a monopoly," is expressly prohibited by statute, and an injunction is authorized to prevent it. (Matter of Davies, 168 N.Y. 89,96; L. 1897, ch. 383; L. 1899, ch. 690.)
A combination of workmen to secure a lawful benefit to themselves should be distinguished from one to injure other workmen in their trade. Here we have a conspiracy to injure the plaintiffs in their business, as distinguished from a legitimate advancement of the defendants' own interests. While they had the right by fair persuasion to get the work of the plaintiff McQueed, for instance, they had no right, either by force or by threats, to prevent him from getting any work whatever, or to deprive him of the right to earn his living by plying his trade. Competition in the labor market is lawful, but a combination to shut workmen out of the market altogether is unlawful. One set of laborers, whether organized or not, has no right to drive another set out of business or prevent them from working for any person, upon any terms satisfactory to themselves. By threatening to call a general strike of the related trades, the defendants forced the contractor to discharge competent workmen, who wanted to work for him, and whom he wished to keep in his employment. They conspired to do harm to the contractor in order to compel him to do harm to the plaintiffs, and their acts in execution of the conspiracy caused substantial damage to the members of the plaintiff corporation. While no physical force was used, the practical effect was that members of one labor organization drove the members of another labor organization out of business and deprived them of the right to labor at their chosen vocation. Depriving a mechanic of employment by unfair means is the same in principle as depriving a tradesman of his customers by unfair means, which has always been held a violation of law.
A conspiracy is a combination to do an illegal act by legal means, or any act by illegal means. Here, the means used *Page 341 
were illegal, because they tended and were designed to injure a man in his business, without lawful excuse. A threat, whether made by one alone, or by many acting in combination, to injure a man in his business, unless he will conduct it in a way that he does not wish to, is a tortious act, because it interferes with business freedom, and if it results in injury it is actionable. Every man has the right to carry on his business in any lawful way that he sees fit. He may employ such men as he pleases and is not obliged to employ those whom, for any reason, he does not wish to have work for him. He has the right to the utmost freedom of contract and choice in this regard, and interference with that freedom is against public policy, because it tends not only to destroy competition, but in a broad sense, to deprive a man of both liberty and property. (People v. Gillson, 109 N.Y. 389,399; Slaughter House Cases, 16 Wall. 116, 122.) Threatening, molesting, intimidating and obstructing others in their trade or calling is contrary to law, because it is in violation of personal rights, in restraint of trade and injurious to society. It tends to force able-bodied and competent workmen into idleness and prevent them from helping to do the work of the country. Workmen cannot dictate to employers how they shall carry on their business, nor whom they shall or shall not employ. The plaintiff's men had the right to work without molestation by members of other labor unions, exercised either directly against themselves, or indirectly through their employers. They had the right to have their relations with their employers left undisturbed and this right was intentionally invaded by the defendants without lawful justification. The object was evil, for it was not to compete for employment by fair means, but to exclude rivals from employment altogether by unfair means. The law gives all men an equal chance to live by their own labor, and does not permit one labor union to seize all the chances by compelling employers to refuse employment to the members of all other unions. The plaintiffs do not ask for protection against competition, but from "malicious and oppressive interference" with their right to work at their trade. *Page 342 
The object of the defendants was not to get higher wages, shorter hours or better terms for themselves, but to prevent others from following their lawful calling. Thus, one of the defendants said to the plaintiff McQueed; "I will strike against your men wherever I find them, and not allow them to work on any job in the city, except some small place where the Enterprise men are not employed."
The same man said to one of the contractors that he could not have the plaintiff's men in his employment, and unless they were discharged he would order a "general strike of the whole building." They were discharged accordingly, although the contractor testified that they were good workmen; that their work was satisfactory, and that he had no reason for discharging them other than the threats made. Another contractor testified that two of the defendants told him that he must take the plaintiff's men off and put their men on, "or else the whole building would be tied up, as they would not allow the other men to work." The usual discharge followed, although the men were satisfactory to their employer. The same witness testified that "Mr. Cumming would neither allow my men to work, nor would he allow his men to go to work until the time had been paid for between the interval they struck and the time they were to go to work again."
A member of the plaintiff corporation swore that "Mr. Cumming told us that if he ever found us on a job in the vicinity of New York, he would strike it by order of the Board of Delegates. He said they would not allow us to work on any job, except it was a small job, a cheap job, and he allowed us to do it." The threat was repeated in substance to the employer, who discharged the witness and he was not employed on the building afterward.
There was other evidence to the same effect, and although the defendants denied making these threats, the trial judge accepted the version of the plaintiff's witnesses, and, hence, we must do the same. I assume, therefore, that the defendants caused the discharge of the plaintiff's men by threatening to cripple their employer's business unless he discharged them, *Page 343 
and that they also molested them by threatening to prevent them from working at their trade in the city of New York, by calling a general strike of all trades on any building where they might be employed. The action of the defendants was wrongful and malicious, and their object was to force men, who had learned a trade, to abandon it and take up some other pursuit. There is no finding that the defendants maintain a higher standard of skill than the plaintiffs.
It may be argued that the employers were not obliged to yield to these threats, and this is true; but non-compliance meant ruin to them, for their work would be completely tied up and their business paralyzed. A threat, with ruin behind it, may be as coercive as physical force. The effect of such threats upon men of ordinary nerve is well known. They could not perform their contracts and would thus be subjected to great loss. Hence, against their will, they yielded to unlawful demands. Personal liberty was interfered with through coercion of the will. Some of them knew from experience, as the record shows, that the military discipline of the defendant organizations practically compelled instant obedience of an order to strike. When an association is so strong and its discipline so perfect that its orders to strike are equivalent to the commands of an absolute monarch, the effect is the same as the use of physical force. (Tiedeman's State and Federal Control of Persons and Property, vol. 1, p. 433; Erle on Trade Unions, 12, 105.)
The purposes of the defendants, as well as the methods pursued by them, were unlawful and authorized the injunction granted by the trial court, in order to prevent irreparable injury and a multiplicity of suits. This was conceded in Reynolds v.Everett (144 N.Y. 189), and demonstrated in Davis v.Zimmerman (91 Hun, 489). Each man would be compelled to bring a separate action every time he was discharged. An action at law, especially against an unincorporated association, would ordinarily do no good, and in most cases ruin would anticipate relief. Damages would not adequately redress the wrong, and the mere statement of the facts *Page 344 
shows the impossibility of adequately measuring the damages in this class of actions. That damages were sustained is clear, but what evidence can prove the amount, and what intelligence is keen enough to resolve them into dollars and cents? Unless equity will take jurisdiction the wrong done is practically without a remedy. Unlawful combinations of capital are restrained without hesitation, and the same test of illegality should be applied to combinations of labor, for both are equal before the law, and both are covered by the same statute. (L. 1897, ch. 383; L. 1899, ch. 690.) The prejudice, said to exist in some minds against interference by courts of equity in labor disputes, should not be heeded, for if upon well-settled principles the courts have jurisdiction, they must exercise it, or refuse to do their duty. Public opinion may express itself in legislation, but not in judicial decisions.
The fact that a lawful strike inflicts injury upon the employer is not controlling. As was said by a recent writer upon the subject: "The courts recognize the right of workingmen to combine together for the purpose of bettering their condition, and in endeavoring to attain their object they may inflict more or less inconvenience and damages upon the employer; but a threat to strike unless their wages are advanced is something very different from a threat to strike unless workmen who are not members of the combination are discharged. In either case the inconvenience and damage inflicted upon the employer is the same; but in the one case the means used are to attain a legitimate purpose, namely, the advancement of their own wages, and the injury inflicted is no more than is lawfully incidental to the enjoyment of their own legal rights. In the other case the object sought is the injury of a third party; and while it may be argued that indirectly the discharge of the non-union employee will strengthen and benefit the union and thereby indirectly benefit the union workmen, the benefit to the members of the combination is so remote, as compared to the direct and immediate injury inflicted upon the non-union workmen, that the law does not look beyond the immediate loss and damage to the innocent *Page 345 
parties, to the remote benefits that might result to the union." (1 Eddy on Combinations, 416.)
The conclusions I have announced are supported by the weight of authority in this country and in England. The leading case in this state is controlling in principle and requires a reversal of the order appealed from. (Curran v. Galen, 152 N.Y. 33.) The plaintiff in that case alleged in his complaint that the defendants wrongfully conspired to injure him and take away his means of earning a livelihood; that they threatened to accomplish this unless he would join their association; that in pursuance of the conspiracy, "upon plaintiff's refusing to become a member of said association," the defendants "made complaint to the plaintiff's employers and forced them to discharge him from their employ, and, by false and malicious reports in regard to him, sought to bring him into ill-repute with members of his trade and employers and to prevent him from prosecuting his trade and earning a livelihood." The answer set forth an agreement between a brewer's association and a labor organization, of which defendants were members, to the effect that all employees of the brewery companies belonging to the former should be members of the latter, and that no employee should work for a longer period than four weeks without becoming a member. It was further alleged that the plaintiff was retained in the employment of one of the brewing companies for more than four weeks after he was notified of the provisions of said agreement requiring him to become a member of the local assembly; that the defendants requested him to become a member and on his refusal to comply, they, through their committee, notified the officers of said company that the plaintiff, after repeated requests, had refused for more than four weeks to become a member of said assembly, and that they did so solely in pursuance of said agreement and in accordance with the terms thereof, without intent or purpose to injure plaintiff in any way.
The plaintiff demurred to this defense upon the ground that it was insufficient, in law, upon the face thereof. The demurrer *Page 346 
was sustained in all the courts. (77 Hun, 610; 152 N.Y. 33.) All the judges who sat in this court united with Judge GRAY in saying that "Public policy and the interests of society favor the utmost freedom in the citizen to pursue his lawful trade or calling, and if the purpose of an organization or combination of workingmen be to hamper, or to restrict that freedom, and, through contracts or arrangements with employers, to coerce other workingmen to become members of the organization and to come under its rules and conditions, under the penalty of the loss of their position, and of deprivation of employment, then that purpose seems clearly unlawful and militates against the spirit of our government and the nature of our institutions. The effectuation of such a purpose would conflict with that principle of public policy which prohibits monopolies and exclusive privileges. It would tend to deprive the public of the services of men in useful employment and capacities. It would, to use the language of Mr. Justice BARRETT in People ex rel. Gill v. Smith (5 N.Y. Cr. Rep. at p. 513), `impoverish and crush a citizen for no reason connected in the slightest degree with the advancement of wages or the maintenance of the rate.'"
The plaintiff, in a very recent case in England, employed non-union men, and after trying in vain to have them admitted to the union, was told by its president that unless he discharged them his meat would be stopped at one Munce's, who had been getting about £ 30 worth weekly from him for twenty years, although there was no permanent contract between them. Upon his refusing to discharge, the defendants, who were officers and members of the union, threatened to instruct Munce's employees to cease work unless he complied with their request. The plaintiff still refused, whereupon Munce informed him that he need not send any more meat unless he arranged with the union, as his men had been ordered to quit work, and thereupon Munce ceased to deal with him. There was a recovery by the plaintiff, which was sustained by all the appellate courts. (Leathem v. Craig, 2 I.R. [1899] 667; Quinn v. Leathem, L.R. [App. Cas. 1901] *Page 347 
495.) Five concurring opinions were written in the House of Lords, which unanimously held that "a combination of two or more, without justification or excuse, to injure a man in his trade by inducing his customers or servants to break their contracts with him, or not to deal with him, or continue in his employment, is, if it results in damage to him, actionable."
The earlier case of Allen v. Flood (L.R. [App. Cas. 1898] 1), upon which the Appellate Division relied in rendering the judgment now before us, was carefully limited and explained, if not virtually overruled.
The English cases were so thoroughly reviewed that it is unnecessary to make further reference to them. Among other things, it was said: "He (referring to the plaintiff) was at liberty to earn his own living in his own way, provided he did not violate some special law prohibiting him from so doing, and provided he did not infringe the rights of other people. This liberty involved liberty to deal with other persons who were willing to deal with him. This liberty is a right recognized by law; its correlative is the general duty of everyone not to prevent the free exercise of this liberty, except so far as his own liberty of action may justify him in so doing. But a person's liberty or right to deal with others is nugatory, unless they are at liberty to deal with him if they choose to do so. Any interference with their liberty to deal with him affects him. If such interference is justifiable in point of law, he has no redress. Again, if such interference is unlawful, the only person who can sue in respect of it is, as a rule, the person immediately affected by it; another who suffers by it has usually no redress; the damage to him is too remote, and it would be obviously practically impossible and highly inconvenient to give legal redress to all who suffer from such wrongs. But if the interference is wrongful and is intended to damage a third person, and he is damaged in fact, in other words, if he is wrongfully and intentionally struck at through others and is thereby damnified, the whole aspect of the case is changed; the wrong done to others reaches him, his rights are infringed, although indirectly, and damage to *Page 348 
him is not remote or unforeseen, but is the direct consequence of what has been done. Our law, as I understand it, is not so defective as to refuse him a remedy by an action under such circumstances." This decision was not founded upon ancient statutes, as some of the early English cases are, but upon the common law.
See, also, the opinion in Taff Vale Ry. v. AmalgamatedSociety (L.R. [App. Cas. 1901] 431), which had not been published when the judgment in Quinn v. Leathem was pronounced.
The position of the Federal courts and those of most of the states is to the same effect. (Old Dominion S.S. Co. v.McKenna, 30 Fed. Rep. 48; Casey v. Cincinnati TypographicalUnion, 45 Fed. Rep. 135; Hopkins v. Oxley Stove Co., 83 Fed. Rep. 916; In re Debs, 158 U.S. 564; Plant v. Woods,176 Mass. 492; State v. Donaldson, 32 N.J.L. 151; Barr v.Essex Trades Council, 53 N.J. Eq. 101; Longshore printing Co. v. Howell, 26 Oregon, 527; State v. Glidden, 55 Conn. 46;Crump v. Commonwealth, 84 Va. 927; State v. Stewart,59 Vt. 273; Doremus v. Hennessy, 62 Ill. App. 391; State exrel. Durner v. Huegin, 85 N.W. Rep. 1046; Chipley v.Atkinson, 23 Fla. 206; Lucke v. Clothing Cutters,77 Md. 396; Murdock v. Walker, 152 Pa. St. 595; Beck v. RailwayTeamsters Protective Union, 118 Mich. 497.)
I add to the discussion of the common law governing the subject a quotation from the statute against crimes in this state, as indicating the policy of the law: "If two or more persons conspire, * * * to prevent another from exercising a lawful trade or calling, or doing any other lawful act, by force, threats, intimidation, or by interfering or threatening to interfere with tools, implements or property, belonging to or used by another, or with the use or employment thereof, * * * each of them is guilty of a misdemeanor." (Penal Code, § 168.)
I think that the action of the defendants was unlawful and was properly restrained, but the injunction in the form granted is too broad and requires modification. It prevents the defendants *Page 349 
"from coercing or obtaining by command, threats, strikes orotherwise the dismissal or discharge by any employer, contractor or owner, of the members of the plaintiff corporation," etc. It is not limited to coercion, but prevents the defendant from obtaining not simply by command, threats, etc., but by anymeans, the discharge of the plaintiffs. This might prevent fair persuasion or solicitation, which the defendants may resort to. While this might have been corrected by motion at Special Term, for the decision of the trial justice does not warrant it, it may be corrected upon appeal.
The order of the Appellate Division so far as appealed from should be reversed and the judgment of the Special Term modified by striking out the words "or otherwise" therefrom, and as modified affirmed, with costs to the appellant in all courts.
O'BRIEN, HAIGHT, JJ., (and GRAY, J., in memorandum), concur with PARKER, Ch. J.; BARTLETT and MARTIN, JJ., concur with VANN, J.
Ordered accordingly.